 Case 3:19-cv-02075-JAH-LL Document 80 Filed 09/14/20 PageID.2157 Page 1 of 32



 1   KING & SPALDING LLP
     ERIC S. PETTIT, STATE BAR NO. 234657
 2   CRAIG H. BESSENGER, STATE BAR NO. 245787
     LAURA RADEN, STATE BAR NO. 326627
 3   633 West Fifth Street, Suite 1600
     Los Angeles, CA 90071
 4   Telephone: (213) 443-4355
     Facsimile: (213) 443-4310
 5   Email: epettit@kslaw.com
     Email: cbessenger@kslaw.com
 6   Email: lraden@kslaw.com
 7   Attorneys for Defendant and Counter-Plaintiff
     AMTAX Holdings 2001-XX, LLC
 8
 9                           UNITED STATES DISTRICT COURT
10                         SOUTHERN DISTRICT OF CALIFORNIA
11
12   JAE PROPERTIES, INC.,                          Case No. 19cv2075-JAH-LL
13                                                  The Honorable John A. Houston
                                       Plaintiff,
14                                          [REDACTED] NOTICE OF MOTION
     v.                                     AND MOTION OF DEFENDANT
15   AMTAX HOLDINGS 2001-XX, LLC,           AND COUNTER-PLAINTIFF
                                            AMTAX HOLDINGS 2001-XX, LLC
16                                          FOR SUMMARY JUDGMENT;
                              Defendant. MEMORANDUM OF POINTS AND
17                                          AUTHORITIES
     __________________________________
18
     AMTAX HOLDINGS 2001-XX, LLC            [Filed concurrently with Declarations of
19   and VICTORIA HEIGHTS LTD.,             Craig H. Bessenger and Christopher
                                            Blake and accompanying Exhibits]
20                      Counter-Plaintiffs,
                                            Judge:      Hon. John Houston
21   v.                                     Date:       November 4, 2020
                                            Time:       10:30 a.m.
22   JAE PROPERTIES, INC.,                  Crtrm.:     13B
23                   Counter-Claim Defendant.       Trial Date: None set
24
25
26
27
28

                                                                      Case No. 19cv2075-JAH-LL
     AMTAX HOLDINGS 2001-XX, LLC’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
 Case 3:19-cv-02075-JAH-LL Document 80 Filed 09/14/20 PageID.2158 Page 2 of 32



 1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2         PLEASE TAKE NOTICE THAT, on Wednesday, November 4, 2020 at 10:30
 3   A.M., Defendant and Counter-Plaintiff AMTAX Holdings 2001-XX, LLC (“AMTAX”)
 4   by and through its counsel of record, will ask the Court to enter summary judgment in
 5   AMTAX’s favor and against Plaintiff and Counter-Defendant JAE Properties, Inc.
 6   (“JAE”) for the reasons set forth in this motion (the “Motion”).
 7         This Motion is brought pursuant to Federal Rule of Civil Procedure 56 and Local
 8   Rule 7.1, on the following grounds:
 9            • JAE’s declaratory relief claim contradicts the plain language of the
10                controlling partnership agreement.
11            • JAE violated its contractual duties to AMTAX and its fiduciary duties to
12                AMTAX and the partnership for which JAE is the Co-General Partner.
13            • AMTAX has the right to remove JAE from its position as Co-General
14                Partner based on JAE’s breach of its contractual and fiduciary duties.
15         This Motion is based on this Notice of Motion, the accompanying Memorandum
16   of Points and Authorities, the Declarations of Christopher Blake and Craig H.
17   Bessenger and exhibits thereto, the Joint Statement of Undisputed Facts, all of the
18   pleadings and other documents on file in this case, all other matters of which the Court
19   may take judicial notice, and any further argument or evidence that may be received by
20   the Court at the hearing.
21
      DATED: September 14, 2020                  KING & SPALDING LLP
22                                               ERIC S. PETTIT
                                                 CRAIG H. BESSENGER
23                                               LAURA RADEN
24
25
                                                 By: /s/ Eric S. Pettit
26                                                         ERIC S. PETTIT
27                                               Attorneys for Defendant and Counter-
                                                 Plaintiff AMTAX Holdings 2001-XX, LLC
28

                                                -1-                   Case No. 19cv2075-JAH-LL
     AMTAX HOLDINGS 2001-XX, LLC’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
 Case 3:19-cv-02075-JAH-LL Document 80 Filed 09/14/20 PageID.2159 Page 3 of 32



 1                               TABLE OF CONTENTS
     I.     INTRODUCTION .................................................................................................. 1
 2
     II.    FACTUAL AND PROCEDURAL BACKGROUND ........................................... 2
 3
            A.      JAE and AMTAX Become Partners ............................................................ 2
 4
            B.      The LPA Establishes JAE’s Duties and AMTAX’s Rights ......................... 2
 5
            C.      JAE Summarily Rejects Unsolicited Third Party Purchase Offers .............. 5
 6
            D.      AMTAX Exercises Its Exit Right Under Section 7.4.I of The LPA ............ 6
 7
            E.      JAE Manipulates the Appraisal Process....................................................... 6
 8
            F.      JAE Persuades Doyle to Reduce His Valuation Drastically ........................ 7
 9
            G.      JAE Explores A Refinance Based on a Valuation of $27,651,000 .............. 9
10
            H.      The Appraisers Disagree on the Value of AMTAX’s Interest..................... 9
11
            I.      Instead of Completing the Appraisal Process, JAE Sues AMTAX ........... 10
12
     III.   STANDARD OF REVIEW .................................................................................. 11
13
     IV.    AMTAX IS ENTITLED TO SUMMARY JUDGMENT ON JAE’S
14          DECLARATORY RELIEF CLAIM .................................................................... 12
15          A.      JAE Has No Right to Sell the Apartment Complex or Purchase
                    AMTAX’s Interest in the Partnership ........................................................ 13
16
                       1.       JAE’s Proffered Interpretation Contradicts the LPA .................... 13
17
                       2.       JAE’s Election Right Under Section 7.4.I Is
18                              Constrained By Its Fiduciary Duties ............................................. 15
19          B.      JAE Does Not Have “Negotiating Ability When Determining if a
                    Discount for Partial Interest Valuation Should Be Applied” ..................... 16
20
                       1.       JAE’s Claim is Fatally Vague ....................................................... 16
21
                       2.       Section 7.4.I Does Not Give JAE “Negotiating
22                              Ability” .......................................................................................... 17
23          C.      The LPA Does Not Require the Imposition of Discounts for Lack of
                    Marketability or Control in Valuing AMTAX’s Interest ........................... 18
24
                       1.       JAE’s Claim Is Premature ............................................................. 18
25
                       2.       JAE’s Proffered Interpretation Seeks to Rewrite the
26                              LPA................................................................................................ 19
27                     3.       JAE’s Interpretation Leads to an Unfair and Absurd
                                Result ............................................................................................. 21
28
     V.     THE COURT SHOULD GRANT SUMMARY JUDGMENT FOR
                                                 -i-                  Case No. 19cv2075-JAH-LL
     AMTAX HOLDINGS 2001-XX, LLC’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
 Case 3:19-cv-02075-JAH-LL Document 80 Filed 09/14/20 PageID.2160 Page 4 of 32



 1         AMTAX ON ITS DIRECT AND DERIVATIVE COUNTERCLAIMS ............ 22
 2         A.    JAE Breached Its Fiduciary Duties To AMTAX and the Partnership ....... 22
 3         B.    JAE Breached The Victoria Heights LPA.................................................. 24
 4         C.    AMTAX Is Entitled to Remove JAE as the Partnership’s Co-
                 General Partner Based on JAE’s Breaches of Its Fiduciary Duties
 5               and the LPA ................................................................................................ 25
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                - ii -             Case No. 19cv2075-JAH-LL
     MPA ISO AMTAX HOLDINGS 2001-XX, LLC’S MOTION FOR SUMMARY JUDGMENT
 Case 3:19-cv-02075-JAH-LL Document 80 Filed 09/14/20 PageID.2161 Page 5 of 32



 1                                              TABLE OF AUTHORITIES
 2
     Cases                                                                                                                    Page(s)
 3
     AFC-Low Income Hous. Credit Partners-I v. Poz Vill. Dev., Inc.,
 4     BC237721, 2012 WL 3792549 (Cal. Ct. App. Aug. 31, 2012) ................................. 20
 5
     AFC-Low Income Hous. Partners v. POZ Vill. Dev., Inc.,
 6     BC247349, 2014 WL 3665621 (Cal. Ct. App. July 24, 2014) .................................. 20
 7   Alameda Cty. Flood Control v. Dep’t of Water Res.,
 8      213 Cal.App.4th 1163 (2013) .................................................................................... 12
 9   Anderson v. Liberty Lobby, Inc.,
       477 U.S. 242 (1986) ................................................................................................... 12
10
11   Appalachian Ins. Co. v. McDonnell Douglas Corp.,
       214 Cal.App.3d 1 (1989) ........................................................................................... 22
12
     Armstrong Petroleum Corp. v. Tri–Valley Oil & Gas Co.,
13
       116 Cal.App.4th 1375 (2004) .................................................................................... 24
14
     California Nat’l Bank v. Woodbridge Plaza LLC,
15     164 Cal.App.4th 137 (2008) ................................................................................ 21, 22
16
     Everest Investors 8 v. McNeil Partners,
17      114 Cal.App.4th 411 (2003) .......................................................................... 15, 23, 24
18   F.B.T. Prods., LLC v. Aftermath Records,
19      621 F.3d 958 (9th Cir. 2010) ..................................................................................... 12
20   Fed. Ins. Co. v. Newby,
21     No, C-12-5084 MMC, 2013 WL 1285140 (N.D. Cal. Mar. 28, 2013) ............... 18, 19

22   Founding Members of the Newport Beach Ctry Club v. Newport Beach
       Cntry Club, Inc.,
23     109 Cal.App.4th 944 (2003) ...................................................................................... 12
24
     Hands on Video Relay Servs., Inc. v. Am. Sign Language Servs. Corp.,
25     No. CIV. S -09-996 LKK, 2009 WL 8691614 (E.D. Cal. Aug. 12,
26     2009) .......................................................................................................................... 15

27   Klamath Water Users Protective Ass’n v. Patterson,
        204 F.3d 1206 (9th Cir. 1999) ................................................................................... 12
28

                                                - iii -            Case No. 19cv2075-JAH-LL
     MPA ISO AMTAX HOLDINGS 2001-XX, LLC’S MOTION FOR SUMMARY JUDGMENT
 Case 3:19-cv-02075-JAH-LL Document 80 Filed 09/14/20 PageID.2162 Page 6 of 32



 1   Knox v. Dean,
 2     205 Cal.App.4th 417 (2012) ...................................................................................... 22

 3   Leff v. Gunter,
        33 Cal.3d 508 (1983) ................................................................................................. 23
 4
 5   MedImmune, Inc. v. Genentech, Inc.,
       549 U.S. 118 (2007) ................................................................................................... 16
 6
     Series AGI W. Linn of Appian Grp. Inv’rs DE, LLC v. Eves,
 7
        217 Cal.App.4th 156 (2013) ...................................................................................... 19
 8
     Southern Cal. Gas Co. v. City of Santa Ana,
 9      336 F.3d 885 (9th Cir. 2003) ..................................................................................... 12
10
     State of California v. Continental Ins. Co.,
11      55 Cal.4th 186 (2012) ................................................................................................ 12
12   Sylver v. Mathis,
13      No. 2:09-CV-00855-RLH-LR, 2011 WL 1541318 (D. Nev. Apr. 22,
        2011) .......................................................................................................................... 13
14
     Tuma v. Eaton Corp.,
15
       No. 08CV792-BTMC CAB, 2011 WL 3174859 (S.D. Cal. July 25,
16     2011) .......................................................................................................................... 19
17   United Bhd. of Carpenters & Joiners of Am., Lathers Local 42-L v. United
18     Bhd. of Carpenters & Joiners of Am.,
       73 F.3d 958 (9th Cir. 1996) ....................................................................................... 12
19
20   Veoh Networks, Inc. v. UMG Recordings, Inc.,
       522 F. Supp. 2d 1265 (S.D. Cal. 2007)................................................................ 16, 17
21
     Zalkind v. Ceradyne, Inc.,
22      194 Cal.App.4th 1010 (2011) .................................................................................... 14
23
     Statutes
24
     Cal. Civ. Code § 1638 ..................................................................................................... 12
25
26   Cal. Corp. Code § 15616(b) ............................................................................................ 22

27   Cal. Corp. Code § 15910 ................................................................................................. 22
28   Cal. Corp. Code § 16404(a) ............................................................................................ 23

                                                - iv -             Case No. 19cv2075-JAH-LL
     MPA ISO AMTAX HOLDINGS 2001-XX, LLC’S MOTION FOR SUMMARY JUDGMENT
 Case 3:19-cv-02075-JAH-LL Document 80 Filed 09/14/20 PageID.2163 Page 7 of 32



 1   26 U.S.C. § 42 ................................................................................................................... 2
 2
     Other Authorities
 3
     Fed. R. Civ. P. 56(a).................................................................................................. 11, 12
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -v-                Case No. 19cv2075-JAH-LL
     MPA ISO AMTAX HOLDINGS 2001-XX, LLC’S MOTION FOR SUMMARY JUDGMENT
 Case 3:19-cv-02075-JAH-LL Document 80 Filed 09/14/20 PageID.2164 Page 8 of 32



 1   I.    INTRODUCTION
 2         Plaintiff and Counter-Defendant JAE Properties, Inc. (“JAE”) is the Co-General
 3   Partner of Victoria Heights, Ltd. (the “Partnership”), which owns a multi-family
 4   affordable housing property located in Riverside, California (the “Apartment
 5   Complex”). Defendant and Counter-Plaintiff AMTAX Holdings 2001-XX, LLC
 6   (“AMTAX”) is the Investor Limited Partner and 99.9% owner of the Partnership, which
 7   is governed by an Amended and Restated Agreement of Limited Partnership dated
 8   effective as of August 27, 2001 (the “Partnership Agreement” or “LPA”).
 9         This lawsuit is the culmination of JAE’s improper efforts to abuse its authority as
10   the Partnership’s Co-General Partner in order to maximize its own economic position,
11   while disregarding both its fiduciary duty to look out for the best interests of the
12   Partnership and its contractual obligation to honor the terms of the Partnership
13   Agreement. In pursuit of its self-serving objective to “drive down” the value of its
14   partner AMTAX’s interest in the Partnership, JAE summarily rejected two unsolicited
15   and attractive third party offers to purchase the Apartment Complex, without any
16   consideration as to whether it was in the Partnership’s best interests to pursue or—at a
17   bare minimum—explore those offers. Then, after AMTAX exercised its contractual
18   right to exit the Partnership, JAE first manipulated, then completely abandoned, the
19   appraisal process that the parties were required to undertake to determine the price JAE
20   would have to pay to purchase AMTAX’s interest. Indeed, rather than complete the
21   appraisal process mandated by the Partnership Agreement, JAE instead elected to short
22   circuit the process by initiating this lawsuit.
23         JAE’s complaint for declaratory relief seeks a number of judicial determinations
24   regarding the parties’ respective rights and obligations under the LPA and the
25   methodology that—according to JAE—the appraiser must use to determine the fair
26   market value of AMTAX’s interest in the Partnership. As explained below, JAE’s
27   declaratory relief claim should be dismissed in its entirety and with prejudice because it
28   is inconsistent with the plain language of the Partnership Agreement and improperly

                                                -1-                  Case No. 19cv2075-JAH-LL
     MPA ISO AMTAX HOLDINGS 2001-XX, LLC’S MOTION FOR SUMMARY JUDGMENT
 Case 3:19-cv-02075-JAH-LL Document 80 Filed 09/14/20 PageID.2165 Page 9 of 32



 1   asks the Court to invade the province of the appraiser to determine the appropriate
 2   methodology for valuing AMTAX’s interest. In addition, AMTAX is entitled based on
 3   JAE’s conduct to summary judgment on its counterclaims for breach of contract and
 4   breach of fiduciary duty, and to a judicial declaration that AMTAX has a contractual
 5   right to remove JAE as the Partnership’s Co-General Partner based on those breaches.
 6   II.   FACTUAL AND PROCEDURAL BACKGROUND
 7         A.     JAE and AMTAX Become Partners
 8         The Partnership was formed on or about February 2, 2000, and JAE and
 9   AMTAX joined the Partnership as Co-General Partner and Investor Limited Partner,
10   respectively, on August 27, 2001. (See Declaration of Christopher Blake (“Blake
11   Decl.”), ¶ 4, Ex. 1 (“LPA”).) 1 As set forth in the Partnership Agreement, the
12   Partnership was formed for the purpose of developing, financing, constructing,
13   rehabilitating, owning, maintaining, operating, and selling or otherwise disposing of the
14   Apartment Complex. (See LPA at 1 (Preliminary Statement) and 18 (§ 2.3).)
15         JAE invested less than one thousand dollars in the Partnership, and holds an
16   ownership interest of less than one percent. (LPA at 76 (Sch. A).) AMTAX, by
17   contrast, contributed virtually all the Partnership’s capital, and accordingly holds a
18   99.9% ownership interest in the Partnership. (Id.) As a result, in addition to other
19   benefits provided under the LPA, AMTAX is allocated 99.9% of the profits, losses, and
20   federal tax credits 2 generated by the Apartment Complex. (LPA at 29 (§ 6.1.A).)
21         B.     The LPA Establishes JAE’s Duties and AMTAX’s Rights
22         The rights and obligations of JAE and AMTAX in their respective capacities as
23   Co-General Partner and Investor Limited Partner are set forth in the Partnership
24
25
     1The Partnership has two other partners, Managing General Partner Central Valley
     Coalition for Affordable Housing and Special Limited Partner Protech 2001-B, LLC,
26   but neither is a party here, as this dispute is between JAE and AMTAX only.
27   2 The Apartment Complex generated federal low-income housing tax credits over a
28   fifteen-year period under Section 42 of the Internal Revenue Code, 26 U.S.C. § 42.
     These tax credits were exhausted before the events at issue in this lawsuit transpired.
                                                -2-                Case No. 19cv2075-JAH-LL
     MPA ISO AMTAX HOLDINGS 2001-XX, LLC’S MOTION FOR SUMMARY JUDGMENT
 Case 3:19-cv-02075-JAH-LL Document 80 Filed 09/14/20 PageID.2166 Page 10 of 32



 1   Agreement, which is governed by California law. (LPA at 16 (Art. I), 64 (§ 13.4).) As
 2   Co-General Partner, JAE is responsible for operating the Apartment Complex, and
 3   receives distributions, fees, and other benefits for the various services it provides to the
 4   Partnership. (See, e.g., id. at 31, 41, 48 (§§ 6.2, 7.4, 7.10).) Although the General
 5   Partners, including JAE, have “full, complete and exclusive discretion to manage and
 6   control the business of the Partnership” (id. § 7.3.A), the Partnership Agreement
 7   includes provisions to ensure that AMTAX’s substantial capital investment is protected.
 8         First, JAE must use its “best efforts to carry out the purposes, business, and
 9   objectives of the Partnership” (id. at 39 (§ 7.4.A)), and owes fiduciary duties both to the
10   Partnership (id. at 41 (§ 7.4.F) (“The General Partners shall have fiduciary
11   responsibility for the safekeeping and use of all funds and assets of the Partnership”))
12   and to AMTAX as the Investor Limited Partner (id. (§ 7.4.G) (“No General Partner
13   shall contract away the fiduciary duty owed at common law to the Limited Partners”)).
14         Second, AMTAX, as the Investor Limited Partner, is empowered to remove any
15   General Partner, including JAE, based on, inter alia: “misconduct, or failure to
16   exercise reasonable care with respect to any material matter in the discharge of its
17   duties and obligations as General Partner;” or a “violat[ion] of any rights, powers,
18   duties, representations or warranties as set forth in Article VII” or “any material
19   provision” of the Partnership Agreement. (LPA at 24 (§ 4.5.A(iv)(1) and (3)).)
20         Third, JAE cannot commit the Partnership to any capital transaction—including a
21   sale of the Apartment Complex or a refinance of the Partnership’s debt—without
22   AMTAX’s consent. (LPA at 35-36 (§ 7.1.B(viii)).) JAE’s own expert, Brent Solomon,
23   testified that JAE’s inability to compel a sale of the Apartment Complex without
24   AMTAX’s consent means that, notwithstanding its significant control over Partnership
25   operations, JAE does not have a controlling interest in the Partnership. (Declaration of
26   Craig Bessenger (“Bessenger Decl.”), ¶ 2, Ex. A (Solomon Deposition) at 180:15-20.)
27         Finally, and most importantly for purposes of this dispute, following the end of
28   the fifteen-year period in which the Apartment Complex generates federal tax credits,

                                                -3-                Case No. 19cv2075-JAH-LL
     MPA ISO AMTAX HOLDINGS 2001-XX, LLC’S MOTION FOR SUMMARY JUDGMENT
 Case 3:19-cv-02075-JAH-LL Document 80 Filed 09/14/20 PageID.2167 Page 11 of 32



 1   AMTAX has an absolute right to exit the Partnership by requesting that JAE either “(i)
 2   sell the Apartment Complex to a third party, or (ii) purchase or arrange for a third party
 3   to purchase, the Limited Partners [sic] Interests3 in the Partnership for the fair market
 4   value of the Interests. . . .” (LPA at 41 (§ 7.4.I).) 4 Only after AMTAX exercises its exit
 5   right under Section 7.4.I may JAE “determine which course of action it desires to
 6   utilize” with respect to AMTAX’s exit from the Partnership. (Id.)
 7         Regardless of which mechanism JAE selects, AMTAX is entitled under the LPA
 8   to receive fair market value for its interest, which is determined as follows:
 9         Fair market value shall be determined by the Investor Limited Partner5 and
           the Administrative General Partner,6 as the case may be, each retaining an
10
           appraisal from a qualified MAI appraiser. In the event that the two
11         appraisers do not agree on the fair market value, the appraisers shall agree
           on the appointment of a third appraiser, whose appraisal shall be binding on
12
           the parties, provided, however, that the Investor Limited Partner shall not
13         be obligated to Consent to a sale in the event that it is not satisfied with the
           purchase price so determined by the foregoing process or by the other terms
14
           of the purchase and sale.
15   (Id. (emphasis added).) Thus, while JAE is bound by and must honor the third
16   appraiser’s fair market value determination, AMTAX is not required to exit the
17   Partnership if it is unsatisfied with the purchase price. Moreover, there is nothing in
18
19   3 The Partnership Agreement defines “Interest” as “all the interest of a Partner in Cash
     Flow, Capital Proceeds and other distributions, capital, Profits or Losses, Tax Credits,
20   and otherwise in the Partnership, including all allocations and distributions and all
21   rights under this Agreement . . . .” (LPA at 10 (Art. I).)
22   4JAE, by contrast, does not “have the right to withdraw or retire voluntarily from the
     Partnership or sell, assign, or encumber his or her Interest without the Consent of the
23   Investor Limited Partner and, if required, and Requisite Approvals.” (LPA at 51 (§
24   8.1.A).)
25
     5Section 7.4.I references both an “Investor Limited Partner” and an “Investment
     Limited Partner,” but both terms refer to AMTAX. (See LPA at 11 (Art. I).)
26   6Section 7.4.I includes references to both the “Managing General Partner” and a non-
27   existent “Administrative General Partner.” AMTAX understands that the parties are in
28   agreement that all references to a “General Partner” in Section 7.4.I of the Partnership
     Agreement refer to JAE, as there is no reasonable contrary interpretation.
                                                -4-                Case No. 19cv2075-JAH-LL
     MPA ISO AMTAX HOLDINGS 2001-XX, LLC’S MOTION FOR SUMMARY JUDGMENT
 Case 3:19-cv-02075-JAH-LL Document 80 Filed 09/14/20 PageID.2168 Page 12 of 32



 1   Section 7.4.I or elsewhere in the LPA suggesting that the Investor Limited Partner’s
 2   exit rights expire once they have been exercised, or prohibiting AMTAX—or any other
 3   Investor Limited Partner—from making subsequent requests under Section 7.4.I.
 4           C.   JAE Summarily Rejects Unsolicited Third Party Purchase Offers
 5         In early 2018, after the fifteen-year tax credit period had lapsed, AMTAX’s
 6   representative Chris Blake and JAE’s principal Edmund Johnson engaged in
 7   negotiations regarding AMTAX’s exit from the Partnership. (See Bessenger Decl., ¶ 3,
 8   Ex. B (JAE Deposition) at 66:24-67:16 (“Mr. Blake got back in touch with me in
 9   January 2018 to see where things stood with our purchase of their limited partner
10   interest.”).) AMTAX tentatively offered to sell its interest in the Partnership to JAE for
11   $11,500,000. (Blake Decl., ¶ 6, Ex. 2 (04/18/18 Blake email to Johnson); ¶ 7, Ex. 3
12   (05/10/18 email attaching draft purchase and sale agreement).) JAE, however, never
13   agreed to purchase AMTAX’s interest for $11,500,000 or any other amount.
14         In May 2018, the Partnership received an unsolicited letter of intent from a third
15   party, MRK Partners Inc. (“MRK”), offering to purchase the Apartment Complex for
16   $24,000,000 (the “MRK LOI”). (Blake Decl., ¶ 8, Ex. 4.) Rather than performing due
17   diligence on MRK’s offer, however, JAE’s principal Johnson testified that he informed
18   MRK’s broker “either [that] the property was currently not for sale, or potentially, I
19   may have indicated to him that we were engaged in an internal transaction at that time.”
20   (Bessenger Decl., ¶ 3, Ex. B at 78:3-18.) JAE also informed AMTAX that it had
21   concerns about the offer, prompting AMTAX to gather further information. (Id. at
22   83:9-15; Blake Decl., ¶ 10, Ex. 5 at 2-3 (“I spoke with the GP and he is convinced that
23   your client’s offer was not real. . . .”).) On June 4, 2018, AMTAX’s representative
24   Chris Blake informed Johnson that MRK was offering a $500,000 non-refundable
25   deposit, and that the offer appeared to be “real.” (Id., ¶ 11, Ex. 6.)
26         The Partnership subsequently received another unsolicited letter of intent from a
27   different third party, Levy Affiliated Holdings, LLC (“Levy”), offering to purchase the
28   Apartment Complex for $24,500,000, which was later increased to $25,000,000 (the

                                                -5-                Case No. 19cv2075-JAH-LL
     MPA ISO AMTAX HOLDINGS 2001-XX, LLC’S MOTION FOR SUMMARY JUDGMENT
 Case 3:19-cv-02075-JAH-LL Document 80 Filed 09/14/20 PageID.2169 Page 13 of 32



 1   “Levy LOI”). (Blake Decl., ¶ 12, Ex. 7; ¶ 13, Ex. 8.) JAE, however, summarily
 2   rejected the MRK LOI and the Levy LOI—without regard for their substance or the
 3   attractiveness of their proposed terms—because, as JAE testified, “we had already
 4   decided as General Partners to remain in the Partnership, so we were pursuing that goal
 5   through the terms of the Limited Partnership Agreement to purchase the Limited
 6   Partner’s interest.” (Bessenger Decl., ¶ 3, Ex. B at 105:3-16.) Indeed, JAE did not
 7   even consider getting further information regarding the MRK LOI or the Levy LOI (id.
 8   at 79:15-23, 81:15-21), and completely disregarded the actual amount being offered to
 9   purchase the Apartment Complex: “Q: [W]as the substance of the [Levy LOI for
10   $25,000,000] itself irrelevant, from your perspective? A: The substance of the LOI did
11   not impact the desire of the general partners to purchase the limited partner’s interest
12   per the limited partnership agreement.” (Id. at 135:3-8.)
13         D.     AMTAX Exercises Its Exit Right Under Section 7.4.I of the LPA
14         In light of JAE’s refusal to consider the third party offers to purchase the
15   Apartment Complex, or to purchase AMTAX’s interest for a negotiated price, AMTAX
16   sent a letter on August 8, 2018 notifying JAE “that the Investor Limited Partner
17   exercises its right pursuant to Section 7.4.I. of the Partnership Agreement to request that
18   the [General Partners] sell the Apartment Complex to a third party.” (Blake Decl., ¶ 14,
19   Ex. 9.) Notwithstanding JAE’s testimony that it “had already decided [by May 2018] to
20   remain in the Partnership” (Bessenger Decl., ¶ 3, Ex. B at 105:3-16), JAE waited until
21   October 11, 2018 before informing AMTAX that it would not agree to sell the
22   Apartment Complex and would instead purchase AMTAX’s interest for fair market
23   value, requiring appraisals to be obtained pursuant to Section 7.4.I. (Id., ¶ 4, Ex. C
24   (10/11/18 Hartman letter to Bessenger).)
25         E.     JAE Manipulates the Appraisal Process
26         Unbeknownst to AMTAX, however, JAE had already reached out to an appraiser
27   named John Doyle back on May 31, 2018—just one week after MRK offered to
28   purchase the Apartment Complex for $24,000,000, and more than two months before

                                                -6-                Case No. 19cv2075-JAH-LL
     MPA ISO AMTAX HOLDINGS 2001-XX, LLC’S MOTION FOR SUMMARY JUDGMENT
 Case 3:19-cv-02075-JAH-LL Document 80 Filed 09/14/20 PageID.2170 Page 14 of 32



 1   AMTAX had even informed JAE that it was exercising its right to exit the Partnership.
 2   (Bessenger Decl., ¶ 6, Ex. E (05/31/18 Hartman email to Doyle).) Around that same
 3   time, JAE also retained an outside consultant, Tony Petropulos of Ithaka Advisory, to
 4   “give [JAE] feedback regarding the determination of the limited partner’s interest under
 5   the partnership agreement.” (Id., ¶ 3, Ex. B at 177:25-178:4, 185:15-23.)
 6         JAE never informed AMTAX, its partner in the Partnership, that JAE had
 7   already engaged an appraiser for the specific purpose of valuing AMTAX’s interest.
 8   Moreover, when AMTAX’s counsel wrote to JAE’s counsel on September 12, 2018
 9   about JAE’s delay in responding to AMTAX’s notice under Section 7.4.I (Bessenger
10   Decl., ¶ 7, Ex. F), JAE’s counsel falsely responded that JAE had not yet made a
11   decision as to whether to sell the Apartment Complex or purchase AMTAX’s interest
12   (id., ¶ 8, Ex. G (09/13/18 Hartman letter to Bessenger).) As JAE admitted at its
13   deposition, JAE was not still “in the process of deciding which of the contractually
14   bargained for alternatives [JAE] will select” (id. at 2)—it had already decided that it
15   would only purchase AMTAX’s interest. (Bessenger Decl., ¶ 3, Ex. B at 172:7-14.)
16         Rather than evaluating whether to sell the Apartment Complex, JAE was in the
17   midst of a months-long manipulation of Doyle’s appraisal aimed at producing the
18   lowest possible purchase price for AMTAX’s interest. As Johnson explained in an
19   email to a representative of the Partnership’s other General Partner describing how JAE
20   was going to “clean up some of the language” in Doyle’s appraisal, JAE’s goal was
21   always “to further drive [AMTAX’s] number down.” (Bessenger Decl., ¶ 9, Ex. H
22   (01/18/19 Johnson email to Alley).)
23         F.     JAE Persuades Doyle to Reduce His Valuation Drastically
24         A review of the long evolution of John Doyle’s draft report shows that JAE
25   pushed him to the breaking point in order to lower dramatically the appraised value of
26   AMTAX’s interest in the Partnership. In what appears to be Doyle’s first draft
27   “summary” of his “Partial Interest Valuation” dated August 21, 2018, Doyle valued the
28   Apartment Complex at $21,075,000 and applied a 15% discount for lack of control to

                                                -7-                Case No. 19cv2075-JAH-LL
     MPA ISO AMTAX HOLDINGS 2001-XX, LLC’S MOTION FOR SUMMARY JUDGMENT
 Case 3:19-cv-02075-JAH-LL Document 80 Filed 09/14/20 PageID.2171 Page 15 of 32



 1   AMTAX’s interest to arrive at a value of $15,215,000—almost three million dollars
 2   higher than the $11.5 million purchase price AMTAX had previously offered to JAE.
 3   (Bessenger Decl., ¶ 10, Ex. I at 5-6.) For the next six months, however, JAE—acting
 4   primarily through attorney Roger Hartman—repeatedly emailed and called Doyle
 5   concerning his appraisal, pushing him again and again to lower the appraised values of
 6   both the Apartment Complex and AMTAX’s interest in the Partnership. Hartman even
 7   requested that Doyle send Hartman the draft appraisal as a Word document so that
 8   Hartman could enter JAE’s “suggested revisions” directly into the document. (Id., ¶ 12,
 9   Ex. K (11/15/18 Hartman email to Doyle).)
10         Acting on JAE’s behalf, Hartman transmitted numerous drafts and revised
11   versions of the appraisal to Doyle as part of JAE’s surreptitious effort to “to further
12   drive [AMTAX’s] number down” (Bessenger Decl., ¶ 9, Ex. H):
13             • On September 26, 2018, Hartman emailed Doyle “an excel sheet waterfall
14                analysis prepared for my client by an adviser.” (Bessenger Decl., ¶ 13, Ex.
15                L.) Hartman’s cover email explained that “[t]he client has suggested a
16                discount [to the value of AMTAX’s interest] of 35% without a sale
17                commission[,]” and asked if Doyle would “be comfortable with a 25%
18                discount with a 10% commission?” (Id.)
19             • In a draft report also dated September 26, 2018, Doyle dropped the value
20                of the Apartment Complex to from $21,075,000 to $17,425,000 and
21                slashed his fair market value determination for AMTAX’s interest more
22                than in half, to only $7,450,000. (Bessenger Decl., ¶ 14, Ex. M at 4-5.)
23             • On November 27, 2018, Hartman emailed Doyle a revised version of the
24                appraisal, while assuring Doyle that Hartman would destroy evidence of
25                JAE’s revisions. (Bessenger Decl., ¶ 15, Ex. N (“If you confirm that you
26                have received the attached redlined version and can read and work with it,
27                I will then delete all copies from my system.”).)
28             • On January 24, 2019, in response to yet another set of “corrections” from

                                                -8-                Case No. 19cv2075-JAH-LL
     MPA ISO AMTAX HOLDINGS 2001-XX, LLC’S MOTION FOR SUMMARY JUDGMENT
 Case 3:19-cv-02075-JAH-LL Document 80 Filed 09/14/20 PageID.2172 Page 16 of 32



 1                JAE, Doyle warned Hartman that “most of the comments create a very
 2                high probability of collapsing the entire appraisal report,” prompting
 3                Hartman to respond: “The last thing I want to do is to blow this up. . . .
 4                John, I think you have done a herculean job here and should be fully
 5                compensated. Please send me a final and invoice me for the extra work. I
 6                look forward to seeing you in Naples.” (Bessenger Decl., ¶ 16, Ex. O.)
 7         Consistent with JAE’s repeated directives, Doyle’s final appraisal set the
 8   purported market value of the Apartment Complex at $17,425,000, while the value of
 9   AMTAX’s interest in the Partnership dropped even further, to $6,950,000. (Bessenger
10   Decl., ¶ 17, Ex. P (Doyle Appraisal) at 4.)
11         G.     JAE Explores a Refinance Based on a Valuation of $27,651,000
12         At the same time JAE was pressuring Doyle, it was also discussing a potential
13   refinance of the Apartment Complex’s mortgage to fund JAE’s contemplated purchase
14   of AMTAX’s interest. (See Bessenger Decl., ¶ 18, Ex. Q (10/03/18 Johnson email to
15   Alley); see also id., ¶ 3, Ex. B (JAE Deposition) at 265:23-266:4 (“The idea was we
16   would use [refinance] proceeds to purchase the fair market value of the limited
17   partner’s interest as defined in the limited partnership agreement.”).) Dwight Capital,
18   the entity with which JAE was working on the refinance, had independently valued the
19   Apartment Complex at $27,651,400—more than ten million dollars higher than Doyle’s
20   valuation—based on Dwight Capital’s underwriting processes and evaluation of
21   information provided by JAE. (See id., ¶ 19, Ex. R (Dwight Capital Proposed Sources
22   and Uses); ¶ 3, Ex. B at 207:2-24, 267:1-269:8.) This valuation would enable JAE to
23   borrow up to $21,651,700 through the refinance. (Id., ¶ 3, Ex. B at 265:14-22.)
24         H.     The Appraisers Disagree on the Value of AMTAX’s Interest
25         JAE and AMTAX exchanged appraisals on May 29, 2019. (Bessenger Decl., ¶
26   20, Ex. S (05/29/19 Hartman email to Bessenger).) Both Doyle and AMTAX’s
27   designated appraiser, Rebecca Arthur from Novogradac & Company LLP, used a direct
28   capitalization methodology to determine the fair market value of the Apartment

                                                -9-                Case No. 19cv2075-JAH-LL
     MPA ISO AMTAX HOLDINGS 2001-XX, LLC’S MOTION FOR SUMMARY JUDGMENT
 Case 3:19-cv-02075-JAH-LL Document 80 Filed 09/14/20 PageID.2173 Page 17 of 32



 1   Complex, then applied the terms of the LPA to determine the amount of sale proceeds
 2   that would flow to AMTAX in the event that the Partnership sold the Apartment
 3   Complex at the appraised price. (See Bessenger Decl., ¶ 21, Ex. T (Arthur Appraisal) at
 4   71-82, 89; ¶ 17, Ex. P (Doyle Appraisal) at 31-32, 69; ¶ 2, Ex. A (Solomon Deposition)
 5   at 237:11-15, 240:21-242:12.)
 6         Arthur valued the Apartment Complex at $25,300,000 (Bessenger Decl., ¶ 21,
 7   Ex. T (Arthur Appraisal) at 89), which was roughly in line with the $24,000,000 MRK
 8   LOI and $25,000,000 Levy LOI, and lower than Dwight Capital’s $27,651,400
 9   valuation. Based on this value, Arthur determined that AMTAX’s interest was worth
10   $20,720,000. (Id.) Doyle, by comparison (and as discussed above), arrived at a market
11   value for the Apartment Complex of $17,425,000, and valued AMTAX’s interest at
12   only $6,950,000. (Id., ¶ 17, Ex. P (Doyle Appraisal) at 69.)
13         After AMTAX and JAE exchanged appraisals, AMTAX insisted that the
14   appraisers comply with Section 7.4.I of the LPA by first attempting to agree on the fair
15   market value of AMTAX’s interest, and, in the event they could not agree, by jointly
16   appointing a third appraiser. (Bessenger Decl., ¶ 22, Ex. U at 2 (09/18/19 Bessenger
17   email to Hartman) (“[T]o avoid any further delays please confirm with Mr. Doyle that
18   he will be prepared to agree on a third appraiser on that date should the two appraisers
19   be unable to reach agreement on fair market value”).)
20         Doyle and Arthur did eventually discuss their respective appraisals, and although
21   they ultimately agreed on a market value of the Apartment Complex of $24,000,000—
22   more than $6,000,000 higher than the figure that JAE had pressed Doyle to adopt in his
23   appraisal report—they could not agree on the value of AMTAX’s interest. (Bessenger
24   Decl., ¶ 23, Ex. V (09/27/19 Doyle letter to Arthur).) 7
25         I.     Instead of Completing the Appraisal Process, JAE Sues AMTAX
26         Rather than ensuring that Doyle work with Arthur to appoint a third “tie breaker”
27
28
     7 JAE confirmed at its deposition that the fair market value of the Apartment Complex
     is $24,000,000, not $17,425,000. (Bessenger Decl., Ex. B at 55:9-56:4.)
                                                - 10 -             Case No. 19cv2075-JAH-LL
     MPA ISO AMTAX HOLDINGS 2001-XX, LLC’S MOTION FOR SUMMARY JUDGMENT
 Case 3:19-cv-02075-JAH-LL Document 80 Filed 09/14/20 PageID.2174 Page 18 of 32



 1   appraiser as mandated under Section 7.4.I of the Partnership Agreement, JAE instead
 2   filed this lawsuit on October 29, 2019 without any prior notice to AMTAX. (ECF No.
 3   1; see also Bessenger Decl., ¶ 25.) Although JAE’s complaint includes only a single
 4   claim for declaratory relief, JAE asks the Court to make several judicial determinations,
 5   including: (a) that “the LPA does not provide Amtax a right to elect to force the sale of
 6   the real estate assets, but that the Co-General Partner, JAE, has the right to elect
 7   whether to sell the Apartment Complex to a third party or purchase or arrange a
 8   purchase of Amtax’s Limited Partners Interests in the Partnership”; (b) that “JAE has
 9   negotiating ability when determining if a discount for partial interest valuation should
10   be applied when the appraiser determines the fair market value of Amtax’s Limited
11   Partners Interests in the Partnership”; and (c) that “the LPA requires the neutral
12   appraiser to discount for lack of marketability and control when valuing Amtax’s
13   Limited Partners Interests in the Partnership.” (ECF No. 1, ¶¶ 24-26.)8
14          AMTAX filed counterclaims on November 20, 2019, including a direct claim for
15   breach of contract (First Claim for Relief), a claim for breach of fiduciary brought both
16   directly and derivatively on behalf of the Partnership (Second Claim for Relief), and
17   two declaratory relief claims, one relating to the appraisal process (Third Claim for
18   Relief), and the other relating to AMTAX’s removal rights (Fourth Claim for Relief).
19   (ECF No. 9, ¶¶ 66-83.)
20   III.   STANDARD OF REVIEW
21          “A party may move for summary judgment, identifying each claim or defense -
22   or the part of each claim or defense - on which summary judgment is sought.” Fed. R.
23
     8Although not included in its declaratory relief claim, JAE’s “Prayer” also requests “a
24
     declaration that, in light of this dispute, JAE is using its best efforts to close the sale of
25   the Partnership Interest within the designated time-frame set forth in Section 7.4.I of the
26   LPA, and that such time shall be tolled by this litigation.” (ECF No. 1 at 8.) The two-
     year period in which JAE was required under Section 7.4.I of the LPA to use its best
27   efforts either to sell the Apartment Complex or to purchase AMTAX’s Partnership
28   interest expired on August 8, 2020 (i.e., two years after AMTAX exercised its exit right
     under Section 7.4.I). (See LPA at 42 (§ 7.4.I); Blake Decl., ¶ 14, Ex. 9.)
                                                - 11 -             Case No. 19cv2075-JAH-LL
     MPA ISO AMTAX HOLDINGS 2001-XX, LLC’S MOTION FOR SUMMARY JUDGMENT
 Case 3:19-cv-02075-JAH-LL Document 80 Filed 09/14/20 PageID.2175 Page 19 of 32



 1   Civ. P. 56(a). Summary judgment is warranted where there is “no genuine dispute as to
 2   any material fact and the movant is entitled to judgment as a matter of law.” Id.;
 3   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).
 4   IV.   AMTAX IS ENTITLED TO SUMMARY JUDGMENT ON JAE’S
 5         DECLARATORY RELIEF CLAIM
 6         The Court “may grant summary judgment motions touching upon contract
 7   interpretation when the agreement is unambiguous.” Southern Cal. Gas Co. v. City of
 8   Santa Ana, 336 F.3d 885, 888-89 (9th Cir. 2003). “Ambiguity is a question of law for
 9   the court.” Id. at 889. “‘[S]ummary judgment is appropriate when the contract terms
10   are clear and unambiguous, even if the parties disagree as to their meaning.’” United
11   Bhd. of Carpenters & Joiners of Am., Lathers Local 42-L v. United Bhd. of Carpenters
12   & Joiners of Am., 73 F.3d 958, 961 (9th Cir. 1996).
13         Under California law, “[t]he fundamental goal of contractual interpretation is to
14   give effect to the mutual intention of the parties.” State of California v. Continental
15   Ins. Co., 55 Cal.4th 186, 194-95 (2012) (internal quotation marks and citation omitted).
16   “When a contract is reduced to a writing, the parties’ intention is determined from the
17   writing alone, if possible.” Founding Members of the Newport Beach Ctry Club v.
18   Newport Beach Cntry Club, Inc., 109 Cal.App.4th 944, 955 (2003); see also Cal. Civ.
19   Code § 1638 (“The language of a contract is to govern its interpretation, if the language
20   is clear and explicit, and does not involve an absurdity”).
21         “Parol evidence is properly admitted to construe a contract only when its
22   language is ambiguous.” F.B.T. Prods., LLC v. Aftermath Records, 621 F.3d 958, 963
23   (9th Cir. 2010). “Courts will not adopt a strained or absurd interpretation in order to
24   create an ambiguity where none exists.” Alameda Cty. Flood Control v. Dep’t of Water
25   Res., 213 Cal.App.4th 1163, 1180 (2013) (citation and quotation marks omitted). And
26   “[t]he fact that the parties dispute a contract’s meaning does not establish that the
27   contract is ambiguous; it is only ambiguous if reasonable people could find its terms
28   susceptible to more than one interpretation.” Klamath Water Users Protective Ass’n v.

                                                - 12 -             Case No. 19cv2075-JAH-LL
     MPA ISO AMTAX HOLDINGS 2001-XX, LLC’S MOTION FOR SUMMARY JUDGMENT
 Case 3:19-cv-02075-JAH-LL Document 80 Filed 09/14/20 PageID.2176 Page 20 of 32



 1   Patterson, 204 F.3d 1206, 1210 (9th Cir. 1999), opinion amended on denial of reh’g,
 2   203 F.3d 1175 (9th Cir. 2000). As explained below, the judicial determinations JAE
 3   seeks are contradicted by the plain and unambiguous language of the LPA, and JAE’s
 4   declaratory relief claim accordingly should be dismissed with prejudice and in its
 5   entirety. 9
 6          A.     JAE Has No Right to Sell the Apartment Complex or Purchase
 7                 AMTAX’s Interest in the Partnership
 8          JAE first “seeks a judicial determination that the LPA does not provide Amtax a
 9   right to elect to force the sale of the real estate assets, but that the Co-General Partner,
10   JAE, has the right to elect whether to sell the Apartment Complex to a third party or
11   purchase or arrange a purchase of Amtax’s Limited Partners Interests in the
12   Partnership.” (ECF No. 1, ¶ 24.) While AMTAX concedes that it cannot force the
13   Partnership to sell the Apartment Complex, JAE is not entitled to the relief it seeks
14   because (1) JAE has no right under the Partnership Agreement either to sell the
15   Apartment Complex or to purchase AMTAX’s interest in the Partnership; and (2)
16   JAE’s fiduciary duties constrain its discretion to elect between a sale of the Apartment
17   Complex and a purchase of AMTAX’s interest following AMTAX’s exercise of its exit
18   right under Section 7.4.I.
19                 1.    JAE’s Proffered Interpretation Contradicts the LPA
20          JAE’s requested judicial determination contradicts the relevant language in
21   Section 7.4.I of the Partnership Agreement, which states:
22
23
     9As noted above, JAE includes only in its “Prayer for Relief” a request for a declaration
24
     that JAE is using its “best efforts” to close the sale of AMTAX’s Partnership interest.
25   In addition to being belied by the facts, JAE has not pled this claim properly, and it
26   should be dismissed along with JAE’s declaratory relief claim. See Sylver v. Mathis,
     No. 2:09-CV-00855-RLH-LR, 2011 WL 1541318, at *3 (D. Nev. Apr. 22, 2011)
27   (“[T]he Court grants summary judgment on Sylver’s sundry damages claims as they are
28   not actually claims, but prayers for relief. [E]ven if they were legitimate claims, they
     would necessarily fail as the underlying claims fail.”).
                                                - 13 -             Case No. 19cv2075-JAH-LL
     MPA ISO AMTAX HOLDINGS 2001-XX, LLC’S MOTION FOR SUMMARY JUDGMENT
 Case 3:19-cv-02075-JAH-LL Document 80 Filed 09/14/20 PageID.2177 Page 21 of 32



 1         [T]he Investor Limited Partner may request that the Managing General
           Partner do one of the following: (i) sell the Apartment Complex to a third
 2
           party, or (ii) purchase or arrange for a third party to purchase, the Limited
 3         Partners Interests in the Partnership for the fair market value of the Interests,
           but in all events such purchase and sale shall be for terms which are approved
 4
           by the Investor Limited Partner. . . . After receipt of a request from the
 5         Investment Limited Partner, the Co-General Partner shall determine which
           course of action it desires to utilize. If it determines to locate a third party
 6
           purchaser, the terms of such purchase of either the Apartment Complex or
 7         Interests shall be subject to the Investment Limited Partner’s Consent.
 8   As this unambiguous language makes clear, it is AMTAX—not JAE—that has an
 9   affirmative right to request that JAE either sell the Apartment Complex or purchase or
10   arrange a purchase of AMTAX’s Partnership interest. Only after receipt of AMTAX’s
11   request—which is entirely within AMTAX’s discretion to make or not—may JAE
12   “determine which course of action it desires to utilize[,]” and even then, AMTAX
13   retains sole discretion as to whether to consent to the proposed sale or purchase.
14         Other sections of the LPA confirm that JAE cannot sell the Apartment Complex
15   or AMTAX’s interest in the Partnership without AMTAX’s consent. See Zalkind v.
16   Ceradyne, Inc., 194 Cal.App.4th 1010, 1027 (2011) (“To the extent practicable, the
17   meaning of a contract must be derived from reading the whole of the contract, with
18   individual provisions interpreted together, in order to give effect to all provisions and to
19   avoid rendering some meaningless”). JAE, for example, “shall not have the authority to
20   do any of” a number acts “without the Consent of the Investor Limited Partner and any
21   Requisite Approvals,” including “sell[ing] or convey[ing] the Property, except as
22   provided in Article IIIC . . . .” (LPA at 35-36 (§ 7.1.B(viii)).) Article IIIC, in turn,
23   provides that any transfer or conveyance of “all or substantially all the assets of the
24   Partnership” must first “receive the Consent of the Investor Limited Partner before such
25   transaction shall be binding on the Partnership.” (Id. at 21.)
26         In light of this unambiguous contractual language, JAE is not entitled to a
27   judicial determination that it has a “right to elect whether to sell the Apartment
28   Complex to a third party or purchase or arrange a purchase of Amtax’s Limited Partners

                                                - 14 -             Case No. 19cv2075-JAH-LL
     MPA ISO AMTAX HOLDINGS 2001-XX, LLC’S MOTION FOR SUMMARY JUDGMENT
 Case 3:19-cv-02075-JAH-LL Document 80 Filed 09/14/20 PageID.2178 Page 22 of 32



 1   Interests in the Partnership.”
 2                2.     JAE’s Election Right Under Section 7.4.I Is Constrained By Its
 3                       Fiduciary Duties
 4         Even JAE’s ability to “determine which course of action it desires to utilize”
 5   following AMTAX’s request to exit the Partnership is not unfettered, but rather is
 6   limited by JAE’s fiduciary obligations as a general partner under the LPA and common
 7   law. “Partnership is a fiduciary relationship, and partners are held to the standards and
 8   duties of a trustee in their dealings with each other.” Everest Investors 8 v. McNeil
 9   Partners, 114 Cal.App.4th 411, 424 (2003). “A general partner of a limited partnership
10   is subject to the same restrictions, and has the same liabilities to the partnership and to
11   the other partners as in a general partnership.” Id.; see also LPA at 41 (§ 7.4.G) (“No
12   General Partner shall contract away the fiduciary duty owed at common law to the
13   Limited Partners.”).
14         As discussed more fully below in connection with AMTAX’s counterclaims,
15   JAE’s fiduciary duties as Co-General Partner of the Partnership “extend[] to the
16   dissolution and liquidation of partnership affairs, as well as to the sale by one partner to
17   another of an interest in the partnership.” Everest Investors 8, 114 Cal.App.4th at 424.
18   Thus, while JAE had the right under Section 7.4.I to elect the manner in which
19   AMTAX’s exit from the Partnership is accomplished following AMTAX’s exercise,
20   this discretion does not relieve JAE of its fiduciary duties to AMTAX and the
21   Partnership. Instead, these fiduciary duties prevented JAE from making and
22   effectuating its election under Section 7.4.I in a manner that deliberately ignored and/or
23   sacrificed the best interests of the Partnership or its partners. See Hands on Video Relay
24   Servs., Inc. v. Am. Sign Language Servs. Corp., No. CIV. S-09-996 LKK, 2009 WL
25   8691614, at *6 (E.D. Cal. Aug. 12, 2009) (“[A] fiduciary duty has a life separate from
26   contractual obligations, regardless of whether the duty was created by contract or
27   otherwise. California courts have further held that fiduciary duties are ordinarily not
28   otherwise limited by the existence of a contract”) (citing Stephenson v. Drever, 16 Cal.

                                                - 15 -             Case No. 19cv2075-JAH-LL
     MPA ISO AMTAX HOLDINGS 2001-XX, LLC’S MOTION FOR SUMMARY JUDGMENT
 Case 3:19-cv-02075-JAH-LL Document 80 Filed 09/14/20 PageID.2179 Page 23 of 32



 1   4th 1167, 1179 (1997), for the proposition that contractual rights cannot implicitly
 2   abrogate fiduciary duties)).
 3         JAE’s fiduciary duties required it to consider in good faith the attractive third-
 4   party offers to purchase the Apartment Complex when determining whether to sell the
 5   Apartment Complex or purchase AMTAX’s interest, and prohibited JAE from taking
 6   actions that were deliberately designed to “drive [AMTAX’s buy out] number down.”
 7   (Bessenger Decl., ¶ 9, Ex. H.)
 8         B.     JAE Does Not Have “Negotiating Ability When Determining if a
 9                Discount for Partial Interest Valuation Should Be Applied”
10         JAE next seeks a judicial determination that it “has negotiating ability when
11   determining if a discount for partial interest valuation should be applied when the
12   appraiser determines the fair market value of Amtax’s Limited Partners Interests in the
13   Partnership.” (ECF No. 1, ¶ 25.) As discussed below, this claim is fatally vague, but
14   appears to ask the Court to bless obvious manipulation of the appraisal process under
15   the guise of an arms-length “negotiation” when the LPA makes clear that, upon
16   AMTAX’s exercise of its exit right under Section 7.4.I, there is nothing to negotiate.
17                1.     JAE’s Claim is Fatally Vague
18         JAE’s request for a judicial recognition of its supposed “negotiating ability” with
19   respect to the appraisal process in Section 7.4.I of the LPA should be denied in the first
20   instance because it fails the “case or controversy” requirement for seeking relief under
21   the Declaratory Judgement Act. “Exercising jurisdiction under the Declaratory
22   Judgment Act is discretionary, and federal courts have unique and substantial discretion
23   in deciding whether to declare the rights of litigants.” Veoh Networks, Inc. v. UMG
24   Recordings, Inc., 522 F. Supp. 2d 1265, 1271 (S.D. Cal. 2007) (denying plaintiff’s
25   request for declaratory relief as inadequately defined) (citations omitted). In order to
26   grant declaratory relief, the Court must find that the dispute is a “substantial
27   controversy,” which is “definite and concrete . . . .” MedImmune, Inc. v. Genentech,
28   Inc., 549 U.S. 118, 127 (2007) (citation and quotation marks omitted).

                                                - 16 -             Case No. 19cv2075-JAH-LL
     MPA ISO AMTAX HOLDINGS 2001-XX, LLC’S MOTION FOR SUMMARY JUDGMENT
 Case 3:19-cv-02075-JAH-LL Document 80 Filed 09/14/20 PageID.2180 Page 24 of 32



 1         In dismissing a request for declaratory relief, the Veoh court stated: “The
 2   disagreement must not be nebulous or contingent, but must have taken on a fixed and
 3   final shape so that a court can see what legal issues it is deciding and what effects its
 4   decision will have on the adversaries. The controversy must be real, substantial, and
 5   capable of specific relief through a decree of conclusive character.” Veoh Networks,
 6   522 F. Supp. 2d at 1269 (emphasis added) (describing unsuccessful declaratory relief
 7   claim as seeking a “blanket validation of the ongoing legality of [plaintiff’s] business
 8   model” instead of “‘specific relief though a decree of conclusive character’”).
 9         Here, JAE’s complaint fails to define in any way the “negotiating ability” it is
10   asking the Court to recognize, and has instead attempted to repurpose words that it has
11   taken—out of context—from Arthur’s appraisal report. (See ECF No. 1, ¶¶ 18-19.)
12   JAE does not identify the “who, what, when, where, or why” of any supposed
13   negotiations, and—as explained further below—the idea that the appraisal process
14   would involve any negotiations at all runs directly counter to the express language of
15   Section 7.4.I. Because of this vagueness, it is unclear what “specific relief” JAE seeks,
16   other than a “blanket validation” from the Court for whatever “negotiating ability” JAE
17   deems appropriate. Veoh Networks, 522 F. Supp. 2d at 1269. This is an improper and
18   inadequate basis for declaratory relief.
19                2.     Section 7.4.I Does Not Give JAE “Negotiating Ability”
20         Even if JAE’s pleading was sufficiently concrete to state a claim for declaratory
21   relief—which it is not—JAE’s request should be rejected because the relevant
22   contractual language concerning determination of fair market value is silent as to any
23   “negotiations,” let alone JAE’s supposed “negotiating ability.” Instead, the relevant
24   portion of Section 7.4.I states:
25           The purchase price of the Apartment Complex or the Investor Limited
26           Partner Interest under this section, as the case may be, shall be equal to the
             fair market value of the Apartment Complex or the Interest, as the case may
27           be. Fair market value shall be determined by the Investor Limited Partner
28           and the Administrative General Partner, as the case may be, each retaining
             an appraisal from a qualified MAI appraiser. In the event that the two
                                                - 17 -             Case No. 19cv2075-JAH-LL
     MPA ISO AMTAX HOLDINGS 2001-XX, LLC’S MOTION FOR SUMMARY JUDGMENT
 Case 3:19-cv-02075-JAH-LL Document 80 Filed 09/14/20 PageID.2181 Page 25 of 32



 1          appraisers do not agree on the fair market value, the appraisers shall agree
            on the appointment of a third appraiser, whose appraisal shall be binding
 2
            on the parties, provided however, that the Investor Limited Partner shall
 3          not be obligated to Consent to a sale in the event that it is not satisfied with
            the purchase price . . . .
 4
           This language unambiguously provides that fair market value is to be determined
 5
     by MAI-certified appraisers, and there is no provision giving JAE any “negotiating
 6
     ability” concerning whether any “discount for partial interest should be applied,” as
 7
     JAE alleges. Rather, the opposite of JAE’s mischaracterization of the LPA is true,
 8
     because once JAE has elected either to sell the Apartment Complex or purchase
 9
     AMTAX’s interest, JAE has no further discretion under Section 7.4.I, and certainly no
10
     “negotiating ability” concerning the appraisals. Indeed, to the extent that any party has
11
     any “negotiating ability” in connection with Section 7.4.I, that party clearly is AMTAX,
12
     as only AMTAX retains the option either to accept or decline any purchase terms.
13
           C.     The LPA Does Not Require the Imposition of Discounts for Lack of
14
                  Marketability or Control in Valuing AMTAX’s Interest
15
           Finally, JAE seeks a judicial determination “that the LPA requires
16
     the neutral appraiser to discount for lack of marketability and control when valuing
17
     Amtax’s Limited Partners Interests in the Partnership.” (ECF No. 1, ¶ 26.) This claim,
18
     however, must also be dismissed.
19
                  1.    JAE’s Claim Is Premature
20
           As a threshold matter, JAE’s declaratory relief claim on this issue should be
21
     dismissed as premature because JAE is asking the Court to declare how an as-yet
22
     unappointed third appraiser must perform their work. See Fed. Ins. Co. v. Newby, No.
23
     C-12-5084 MMC, 2013 WL 1285140, at *2 (N.D. Cal. Mar. 28, 2013) (dismissing
24
     challenge to appraisal methodology as premature).10 In Federal Ins. Co. v. Newby, the
25
26
27   10AMTAX understands that if the Court were to dismiss JAE’s claim on this ground,
28   then its ruling would likely also apply to AMTAX’s declaratory relief counterclaim
     regarding the appraisal process. (See ECF No. 9, ¶¶ 76-79 (Third Claim for Relief).)
                                                - 18 -             Case No. 19cv2075-JAH-LL
     MPA ISO AMTAX HOLDINGS 2001-XX, LLC’S MOTION FOR SUMMARY JUDGMENT
 Case 3:19-cv-02075-JAH-LL Document 80 Filed 09/14/20 PageID.2182 Page 26 of 32



 1   court analyzed a declaratory relief claim as to the proper methodology for an appraisal
 2   that had not yet been performed. In rejecting the claim as premature, the court held:
 3         Federal has failed to show, and, indeed, does not even allege, that the
           appraisal panel has taken any action that suggests the appraisal panel does
 4
           not understand its duties under the parties’ agreement, or that the appraisal
 5         panel, in the absence of declaratory relief, is likely to act in a way that
           would violate any law or the terms of the appraisal clause in the policy. In
 6
           short, Federal’s request for declaratory relief directing the appraisal panel
 7         to conduct the appraisal hearing in a certain manner is, at best, premature.
           See Wickland Oil Terminals v. Asarco, Inc., 792 F.2d 887, 893 (9th
 8
           Cir.1986) (“A case is ripe where the essential facts establishing the right to
 9         declaratory relief have already occurred.”). Accordingly, the Court finds
           Federal has failed to show the existence of a case or controversy sufficient
10
           to warrant issuance of the type of declaratory relief it seeks.
11   Id. at *3. Similarly here, JAE asks this Court for a judicial determination as to how the
12   third appraiser must value AMTAX’s interest before the appraiser has even had an
13   opportunity to do their work, and JAE’s request should thus be denied as premature.
14                2.     JAE’s Proffered Interpretation Seeks to Rewrite the LPA
15         Contrary to JAE’s declaratory relief claim, there is no language in the LPA—nor
16   any extrinsic evidence—to suggest that JAE and AMTAX intended to require the third
17   appraiser to apply any discounts when valuing AMTAX’s Partnership interest pursuant
18   to Section 7.4.I. The Court should reject JAE’s request for a judicial determination that
19   would add new terms into the LPA because, “[i]n the absence of illegality or
20   unconscionability, it is not the Court’s role to rewrite the contract retroactively to create
21   a different bargain.” Tuma v. Eaton Corp., No. 08CV792-BTM CAB, 2011 WL
22   3174859, at *4 (S.D. Cal. July 25, 2011); see also Series AGI W. Linn of Appian Grp.
23   Inv’rs DE, LLC v. Eves, 217 Cal.App.4th 156, 164 (2013) (“[C]ourts are not at liberty
24   to revise an agreement under the guise of construing it. Neither abstract justice nor the
25   rule of liberal interpretation justifies the creation of a contract for the parties which they
26   did not make themselves.”) (citations and quotation marks omitted).
27         In a case involving facts strikingly similar to those presented here, the California
28   Court of Appeal analyzed a dispute concerning the appraisal of a partnership interest in

                                                - 19 -             Case No. 19cv2075-JAH-LL
     MPA ISO AMTAX HOLDINGS 2001-XX, LLC’S MOTION FOR SUMMARY JUDGMENT
 Case 3:19-cv-02075-JAH-LL Document 80 Filed 09/14/20 PageID.2183 Page 27 of 32



 1   an affordable housing limited partnership and held that a trial court cannot dictate how
 2   an appraiser determines the fair market value of a partner’s interest, where the
 3   partnership agreement itself is silent on the question of appraisal methodology. AFC-
 4   Low Income Hous. Credit Partners-I v. Poz Vill. Dev., Inc., B237721, 2012 WL
 5   3792549, at *1-4 (Cal. Ct. App. Aug. 31, 2012).
 6         In AFC, as here, the limited partnership was formed “to construct and operate a
 7   low to moderate income housing project [that would] qualify for and sell low-income
 8   housing tax credits.” AFC-Low Income Hous. Partners v. POZ Vill. Dev., Inc.,
 9   B247349, 2014 WL 3665621, at *1 (Cal. Ct. App. July 24, 2014). After the limited
10   partners exercised their contractual right to remove the general partners, the successor
11   general partner elected to purchase the removed general partners’ interests, which
12   required each side to appoint their own appraiser to determine the fair market value of
13   the partnership interests. Id. at *1-2.11
14         The initial appraisals reached significantly different values, and a third appraiser
15   was then appointed, consistent with the terms of the partnership agreement, who valued
16   the interests at $7,944,212. Id. at *2. The successor general partner refused to accept
17   this “tie breaker” appraisal and instead filed a motion to vacate. Id. Although the trial
18   court denied the motion to vacate, it subsequently issued an order finding that “the
19   appraiser had exceeded his powers,” in part because the third appraiser’s valuation
20   included the successor general partners’ “‘respective share of the net appreciation in the
21   value of the apartment complex.’” AFC, 2012 WL 3792549, at *2.
22
23
     11The appraisal process in AFC was very similar to the process set forth in Section
24
     7.4.I. (See AFC, 2012 WL 3792549 at *3 (“The withdrawing General Partner shall
25   appoint an appraiser. Within 15 days after receiving notice of such appointment, the
26   Successor General Partner shall appoint an appraiser. If the two appraisers so
     appointed shall be unable to agree on the fair market value of the withdrawing General
27   Partner’s General Partner Interest within 30 days, they shall appoint a third appraiser.
28   The decision, in writing, of the third appraiser shall be binding and conclusive on the
     withdrawing General Partner and the Successor General Partner . . . .”).)
                                                - 20 -             Case No. 19cv2075-JAH-LL
     MPA ISO AMTAX HOLDINGS 2001-XX, LLC’S MOTION FOR SUMMARY JUDGMENT
 Case 3:19-cv-02075-JAH-LL Document 80 Filed 09/14/20 PageID.2184 Page 28 of 32



 1         In reversing the trial court, the Court of Appeal held: “The language in the
 2   agreement does not specify what methodology should be used. It does not define
 3   present market value. The agreement which appears to be negotiated by business
 4   entities leaves it up to the appraisers to determine what methodology should be utilized.
 5   The appraiser, Hanlin, did not exceed his powers. No limitation was set in the
 6   agreement.” Id. at *4 (emphasis added).
 7         As in AFC, the contractual language in Section 7.4.I of the LPA “provides the
 8   process to be used” to determine the fair market value of AMTAX’s interest, but
 9   “leaves it up to the appraisers to determine what methodology should be utilized.” Id.
10   The Court accordingly should reject JAE’s invitation to dictate the methodology that
11   the third appraiser must use in determining the fair market value of AMTAX’s interest.
12                3.    JAE’s Interpretation Leads to an Unfair and Absurd Result
13         Under California law, it is a basic premise of contractual interpretation that
14   “[c]onstruction [of a contract] cannot lead to unfair or absurd results but must be
15   reasonable and fair.” California Nat’l Bank v. Woodbridge Plaza LLC, 164
16   Cal.App.4th 137, 143 (2008). Here, an unfair—even absurd—result is exactly what
17   JAE is proposing by seeking a judicial declaration that a neutral appraiser must apply
18   discounts for lack of marketability and control to AMTAX’s interest, where it is JAE
19   itself that has elected to purchase AMTAX’s interest.
20         Because there is a buyer—JAE—that is obligated under Section 7.4.I to purchase
21   AMTAX’s interest at the appraised value after electing that option under the LPA, the
22   “marketability” of AMTAX’s interest is irrelevant. And AMTAX would not need to
23   offer JAE a “lack of control” discount in connection with its purchase of AMTAX’s
24   interest because JAE would actually be consolidating its control of the Partnership and
25   the Apartment Complex by buying out AMTAX’s interest. JAE’s claim that mandatory
26   discounts are required accordingly has no connection to the actual economics of the
27   transaction, and instead is being advanced solely to “drive down” the amount JAE must
28   pay AMTAX to assume full control of the Partnership.

                                                - 21 -             Case No. 19cv2075-JAH-LL
     MPA ISO AMTAX HOLDINGS 2001-XX, LLC’S MOTION FOR SUMMARY JUDGMENT
 Case 3:19-cv-02075-JAH-LL Document 80 Filed 09/14/20 PageID.2185 Page 29 of 32



 1         JAE’s claim that the LPA requires a discounting of AMTAX’s interest,
 2   moreover, would lead to an absurd result because it would provide JAE with an election
 3   between two options—selling the Apartment Complex or buying AMTAX’s interest—
 4   where one option would invariably be preferable to the other. See Appalachian Ins. Co.
 5   v. McDonnell Douglas Corp., 214 Cal.App.3d 1, 12 (1989) (“An interpretation which
 6   renders part of the instrument to be surplusage should be avoided.”) (citations omitted).
 7         In sum, JAE’s proposed reading of the LPA—in which it has unfettered
 8   discretion to choose whether to sell the Apartment Complex or purchase AMTAX’s
 9   interest; has “negotiating ability” to reduce the value of AMTAX’s interest; and can
10   compel mandatory discounts when purchasing AMTAX’s interest—incentivizes
11   exactly the sort of malfeasance perpetrated by JAE here. The only interpretation of the
12   plain language of Section 7.4.I that is “reasonable and fair,” as required by California
13   law, is one in which AMTAX receives substantially the same value for its 99.9%
14   ownership interest in the Partnership, regardless of whether JAE elects to sell the
15   Apartment Complex or instead opts to purchase AMTAX’s interest in the Partnership.
16   California Nat’l Bank, 164 Cal.App.4th at 143.
17   V.    THE COURT SHOULD GRANT SUMMARY JUDGMENT FOR AMTAX
18         ON ITS DIRECT AND DERIVATIVE COUNTERCLAIMS
19          A.    JAE Breached Its Fiduciary Duties to AMTAX and the Partnership
20         AMTAX seeks summary judgment on its own behalf, and derivatively on behalf
21   of the Partnership, based on JAE’s breaches of fiduciary duty. See Cal. Corp. Code §
22   15910 (“A partner may bring a derivative action to enforce a right of a limited
23   partnership”). Under California law, the elements of a claim for breach of fiduciary
24   duty are the existence of a fiduciary relationship, its breach, and damage proximately
25   caused by that breach. Knox v. Dean, 205 Cal.App.4th 417, 432-433 (2012).
26         It is undisputed that JAE owes fiduciary duties to the Partnership and to
27   AMTAX, as a limited partner, under both California law and the terms of the LPA.
28   Cal. Corp. Code § 15616(b) (general partner of limited partnership has same fiduciary

                                                - 22 -             Case No. 19cv2075-JAH-LL
     MPA ISO AMTAX HOLDINGS 2001-XX, LLC’S MOTION FOR SUMMARY JUDGMENT
 Case 3:19-cv-02075-JAH-LL Document 80 Filed 09/14/20 PageID.2186 Page 30 of 32



 1   duties as partner in any other partnership); (LPA at 41 (§§ 7.4.F, 7.4.G).) “The
 2   fiduciary duties a partner owes to the partnership and the other partners are the duty of
 3   loyalty and the duty of care . . . .” Cal. Corp. Code § 16404(a). JAE’s fiduciary duties,
 4   moreover, specifically extend to “the sale by one partner to another of an interest in the
 5   partnership.” Everest Investors 8, 114 Cal.App.4th at 424.
 6         “[I]n all proceedings connected with the conduct of the partnership every partner
 7   is bound to act in the highest good faith to his copartner and may not obtain any
 8   advantage over him in the partnership affairs by the slightest misrepresentation,
 9   concealment, threat or adverse pressure of any kind.” Leff v. Gunter, 33 Cal.3d 508,
10   514 (1983) (citations and quotation marks omitted). Notwithstanding this high duty of
11   loyalty and care that JAE owed to its partner and the Partnership, the undisputed facts
12   establish that JAE consistently placed its own interests first and engaged in a pattern of
13   intentionally duplicitous and self-dealing behavior, including:
14            • Refusing even to consider third party offers to purchase the Apartment
15                Complex, regardless of the price offered or the possible benefits to the
16                Partnership and AMTAX;
17            • Concealing the fact that it had hired an appraiser to value AMTAX’s
18                interest months before AMTAX exercised its exit right under Section 7.4.I;
19            • Falsely telling AMTAX that it was still “in the process of deciding”
20                whether it would sell the Apartment Complex or purchase AMTAX’s
21                interest, when it had already decided to purchase AMTAX’s interest;
22            • Pressuring its designated MAI appraiser, Doyle, to radically reduce the
23                appraised value of the Partnership’s primary asset;
24            • Further pressuring Doyle in order to “drive down” the appraised value of
25                AMTAX’s interest, including by applying substantial and unfounded
26                discounts for a purported “lack of marketability” and “lack of control”;
27            • Advocating for a valuation of the Apartment Complex for purposes of
28                determining AMTAX’s exit price that was more than $10 million lower

                                                - 23 -             Case No. 19cv2075-JAH-LL
     MPA ISO AMTAX HOLDINGS 2001-XX, LLC’S MOTION FOR SUMMARY JUDGMENT
 Case 3:19-cv-02075-JAH-LL Document 80 Filed 09/14/20 PageID.2187 Page 31 of 32



 1                than the valuation JAE knew was being used in connection with JAE’s
 2                refinance efforts.
 3         A review of the evidentiary record in this case makes clear that JAE repeatedly
 4   failed to act “in the highest good faith” in its dealings with the Partnership or with
 5   AMTAX, and it should be held accountable for its malfeasance. Everest Investors 8,
 6   114 Cal.App.4th at 425 (“Self-dealing in whatever form it occurs should be handled
 7   with rough hands for what it is—dishonest dealing”).
 8         JAE’s breaches of its fiduciary duties, including its failure to act on attractive
 9   offers to purchase the Apartment Complex, proximately caused significant damages to
10   AMTAX and the Partnership that AMTAX intends to prove at trial. (See, e.g.,
11   Bessenger Decl., ¶ 24, Ex. W (Expert Report of Melissa Bach) at 11, Ex. D.) The Court
12   accordingly should grant summary judgment in AMTAX’s favor on its direct and
13   derivative claims for breach of fiduciary duty, while reserving the quantification of
14   AMTAX’s damages for trial.
15         B.     JAE Breached the Victoria Heights LPA
16         Establishing a breach of contract requires: (1) the existence of a contract; (2)
17   AMTAX’s performance or excuse for nonperformance; (3) JAE’s breach; and (4)
18   actual damages as a result of the breach. See Armstrong Petroleum Corp. v. Tri–Valley
19   Oil & Gas Co., 116 Cal.App.4th 1375, 1391 n.6 (2004) (citation omitted).
20         AMTAX and JAE are parties to the LPA, which governs the Partnership. There
21   are no allegations, let alone evidence in the record, that AMTAX has failed to perform
22   its obligations under the LPA. The undisputed evidence does establish, however, that
23   JAE breached the LPA, including by refusing to use its “best efforts” to consider
24   attractive, unsolicited offers from third parties to purchase the Apartment Complex, and
25   by first manipulating, and then outright refusing to comply with, the appraisal process
26   required by Section 7.4.I. JAE’s actions are in material breach of the LPA, and have
27   damaged AMTAX, as set forth above, in an exact amount to be proved at trial.
28

                                                - 24 -             Case No. 19cv2075-JAH-LL
     MPA ISO AMTAX HOLDINGS 2001-XX, LLC’S MOTION FOR SUMMARY JUDGMENT
 Case 3:19-cv-02075-JAH-LL Document 80 Filed 09/14/20 PageID.2188 Page 32 of 32



 1         C.     AMTAX Is Entitled to Remove JAE as the Partnership’s Co-General
 2                Partner Based on JAE’s Breaches of Its Fiduciary Duties and the LPA
 3         In the event that the Court finds JAE liable for breaching its fiduciary duties and
 4   the LPA, AMTAX requests that the Court enter a declaratory judgment that AMTAX
 5   has the right to remove JAE as the Partnership’s Co-General Partner pursuant to
 6   Section 4.5.A(iv) of the LPA. Section 4.5.A(iv)(1) and (3) specifically provide that
 7   AMTAX may “remove any or all of the General Partners and elect one or more new
 8   General Partners” based on “misconduct, or failure to exercise reasonable care with
 9   respect to any material matter in the discharge of its duties and obligations as General
10   Partner[,]” or a “violat[ion of] any rights, powers, duties, representations or warranties
11   as set forth in Article VII herein or . . . any material provision of this Agreement . . . or .
12   . . applicable law.”
13   IV.   CONCLUSION
14         For all the reasons explained above, AMTAX respectfully requests that the Court
15   enter summary judgment in its favor on JAE’s declaratory relief claim and dismiss
16   JAE’s complaint in its entirety and with prejudice. AMTAX further requests that
17   summary judgment be entered in its favor on its First Claim for Relief for Breach of
18   Contract, its Second Claim for Relief for Breach of Fiduciary Duty, and its Fourth
19   Claim for Relief for Declaratory Judgment, with the quantification of damages on its
20   breach claims reserved for trial.
21
      DATED: September 14, 2020                    KING & SPALDING LLP
22                                                 ERIC S. PETTIT
                                                   CRAIG H. BESSENGER
23                                                 LAURA RADEN
24
25                                                  By: /s/ Eric S. Pettit
                                                              ERIC S. PETTIT
26                                                  Attorneys for Defendant and Counter-
27                                                  Plaintiff AMTAX Holdings 2001-XX, LLC
28

                                                - 25 -             Case No. 19cv2075-JAH-LL
     MPA ISO AMTAX HOLDINGS 2001-XX, LLC’S MOTION FOR SUMMARY JUDGMENT
